DETAILED ACTION

	This Office action is in response to applicant’s amendment filed on 25 March 2021, which has been entered.

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment

2.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this examiner’s amendment was given in an interview with Daniel R. McClure on 30 March 2021.

4.	The application has been amended as follows:
In the Claims:
	Cancel claims 18-20

Allowable Subject Matter

5.	Claims 1-17 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:
Although the prior art of record (notably Liu et al.) does teach that a first light emitting module having plural light emitting units and a second light emitting module having plural light emitting units can be spaced apart by a gap that is partially covered by a light shielding structure, it does not teach or suggest that this light shielding structure is part of a second substrate as required for claims 1-12; and
Regarding claims 13-17, the prior art of record does not teach or suggest, in combination with the other claim limitations, a first light emitting module having plural light emitting units and a second light emitting module having plural light emitting units spaced apart by a gap, and an optical sensor disposed between the first light emitting module and the second light emitting module, wherein a light shielding structure and the optical sensor at least partially cover the gap.


Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN W SMOOT whose telephone number is (571)272-1698.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813                                                                                                                                                                                                        



sws